Case 5:20-cv-01620-AB-SP Document 97 Filed 12/01/20 Page 1 of 2 Page ID #:624




 1
 2
                                                                           JS-6
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11   GARY WARNE, an individual,     )         Case No. 5:20-cv-01620-AB-SP
                                    )
12             Plaintiff,           )         [Assigned to Hon. André Birotte Jr.]
                                    )
13       vs.                        )         [PROPOSED] ORDER OF
14                                  )         DISMISSAL WITHOUT
     EXPERIAN INFORMATION           )
     SOLUTIONS, INC.; EQUIFAX                 PREJUDICE
15   INFORMATION SERVICES, LLC;     )
     TRANS UNION, LLC; AMERICAN     )         Complaint Filed: August 12, 2020
16   EXPRESS COMPANY; BANK OF       )
     AMERICA, N.A.; BARCLAYS BANK )
17   DELAWARE; JP MORGAN CHASE )
     BANK; CITIBANK, N.A.; DISCOVER )
18   BANK; NASA FEDERAL CREDIT      )
     UNION; PENTAGON FEDERAL        )
19   CREDIT UNION,                  )
                                    )
20             Defendants.          )
21                                  )
                                    )
22
23
24
25
26
27
28
                                       [PROPOSED] ORDER OF DISMISSAL WITHOUT PREJUDICE
                                                                Case No. 5:20-cv-01620-AB-SP
Case 5:20-cv-01620-AB-SP Document 97 Filed 12/01/20 Page 2 of 2 Page ID #:625




 1                                   [PROPOSED] ORDER
 2         Plaintiff Gary Warne and defendant JPMorgan Chase Bank, N.A., having so
 3   stipulated, and good cause appearing therefore, IT IS HEREBY ORDERED that,
 4   pursuant to the stipulation of dismissal filed by the parties, the action is dismissed in
 5   its entirety WITHOUT PREJUDICE. Each party shall bear its and his own costs and
 6   attorneys’ fees.
 7
 8   Dated: December 1, 2020
                                                           Hon. André Birotte Jr.
 9                                                       United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            [PROPOSED] ORDER OF DISMISSAL WITHOUT PREJUDICE
                                                                     Case No. 5:20-cv-01620-AB-SP
